Citation Nr: 0007515	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-30 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1971.

This current appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The RO, in pertinent part, denied 
entitlement to service connection for residuals of a right 
knee injury, and for nervous tremble in the mouth, memory 
loss, headaches, stomach pains, and aching joints as 
secondary to exposure to herbicides.  

The RO also determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for skin rash as secondary to exposure to 
herbicides.

In October 1998 the Board of Veterans' Appeals (Board) 
determined that the claims of entitlement to service 
connection for a disorder manifested by stomach pains, a 
nervous tremble in the mouth, and memory as secondary to 
exposure to herbicides was not well grounded, determined that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for headaches, 
aching joints, and skin rash as secondary to exposure to 
herbicides, and determined that new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a right knee disorder.  The Board remanded the 
claim of entitlement to service connection for aright knee 
disorder to the RO for initial consideration of the claim on 
a de novo basis.

In August 1999 the RO denied entitlement to service 
connection for residuals of a right knee injury.

In September 1999 the RO determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for a skin rash and aching 
joints as secondary to exposure to herbicides.  The veteran 
timely submitted a notice of disagreement with the above 
determination; however, he did not file a substantive appeal 
to the Board and accordingly those claims are not part of the 
current appellate review.


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of a right knee injury is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right knee injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that on clinical evaluation at 
pre-enlistment in July 1967 there were no musculoskeletal 
abnormalities noted.  However, on the report of medical 
history in July 1967, the veteran indicated that he had bone, 
joint, or other deformity.  There was no specific reference 
made to a right knee condition.  Clinical evaluation at 
separation in August 1971 revealed no musculoskeletal 
abnormalities.  

In June 1972 the veteran filed a claim for service connection 
for a knee injury which he asserted had occurred in July 
1970.  He further asserted that no bones were broken and he 
had pain once or twice a week.  In July 1972 the RO denied 
the veteran's claim of entitlement to service connection for 
a knee injury on the basis that service medical records were 
negative for any incident of trauma, complaints, treatment or 
abnormal findings relating to a knee condition.  The veteran 
did not appeal this decision.

In his August 1980 statement, Dr. R.K. stated that he only 
treated the veteran for minor illnesses.  He further stated 
that he did not know of any disabling conditions of the 
veteran.

In a December 1981 statement the veteran stated that he was 
treated for a knee injury at a clinic while in Vietnam.  He 
further stated in an October 1982 statement that his knee was 
examined, x-rayed, and medication administered by the "3rd 
USAF Dispensary APO96227."

In October 1982 the veteran requested that his claim of 
entitlement to service connection for a knee injury be 
reopened.  

VA examination was conducted in November 1982.  The veteran 
complained, in pertinent part, of frequent and severe knee 
pain.  He reported that he injured his right knee sometime in 
1969 when he struck the knee on a concrete bunker.  At the 
time of the injury, the veteran reported experiencing marked 
swelling.  He was given pain medication and the pain 
gradually quieted down.  The knee seemed okay except for 
occasional pain, which he stated he occasionally still 
experienced.  X-rays were reported as negative.  The 
pertinent diagnosis was status post contusions, sprain of the 
right knee.  

In January 1983, the RO denied service connection for 
residuals of a right knee injury.  The RO found that the 
veteran had not submitted new and material evidence to 
warrant reconsideration.  The RO noted that residuals of a 
knee injury were not shown by the evidence of record.  The 
veteran was informed of the denial via letter dated in 
January 1983.  The veteran did not appeal the denial, which 
became final in January 1984.  

Private treatment records dated from May 1996 to June 1996 
were associated with the claims file.  A May 1996 treatment 
record shows the veteran complained of experiencing right 
knee pain for the prior two weeks.  No history of trauma was 
reported.  The assessment was questionable cause.  

A June 1996 treatment record shows the veteran was following 
up treatment for a painful knee.  He reported that he had 
found a spot on the knee, which was tender.  Physical 
examination revealed minimal tenderness over the medial joint 
line, and no pertinent diagnosis or assessment was included.

In June 1996 and September 1996 the veteran again requested 
that his claim for service connection for a right knee injury 
be reopened.  In his September 1996 statement he asserted 
that in December 1969 and October 1970, while in Bien Hoa AB, 
Vietnam, he fell and injured his knee while leaving the 
flight line.  

The veteran stated that the injury was very painful and the 
next morning it was swollen, and he could hardly walk.  He 
further stated that he reported to the dispensary where his 
knee was examined and x-rayed, and he was given medication 
for the pain and swelling.  He stated that the swelling had 
not gone away since the injury.  He also stated that the left 
side of his knee had been swollen with sporadic pains.  The 
pain was currently more frequent and intense, and he had 
problems with bending and on steps.

In November 1996 the veteran again requested that his claim 
for service connection for a right knee injury be reopened.  
He asserted that he was seen at the East Boulevard (Wade 
Park) Veteran's Hospital for knee pain in 1972, and he was 
advised by the doctor to file a claim to establish service 
connection.  He further asserted that upon departure from 
Vietnam his records were at the Center Base Processing 
Office.  He stated that his records might have been 
misrouted.

In his February 1997 statement, Sergeant R.E.A. stated that 
he served with the veteran at Bien Hoa Airbase in Vietnam.  
He indicated that one day he was contacted by the veteran's 
immediate supervisor who reported that the veteran had 
injured his knee in an accident on the flight line.  Sergeant 
R.E.A. investigated the report and found the veteran to be in 
considerable pain and unable to walk.  He stated that the 
veteran was relieved from duty at that time and ordered to 
report to the Dispensary for medical treatment.  

In May 1995 the veteran's claim of entitlement to service 
connection for a right knee injury was denied because the 
evidence failed to show that a right knee injury had been 
incurred in service, and the medical evidence failed to show 
that the veteran had a current disability of the right knee.  
This decision was appealed to the Board.  

In October 1998 the Board found that new and material 
evidence had been submitted to reopen the veteran's claim of 
entitlement to service connection for a right knee injury, 
and reopened his claim.  

The claim was remanded to the RO for further development, 
specifically to determine the nature, extent of severity and 
etiology of any right knee disorder present, and to secure 
medical records of treatment the veteran allegedly received 
at Wade Park Veteran's Hospital in 1972.  In addition, the 
veteran's claim for service connection for a right knee 
injury was to be considered on a de novo basis.

The veteran underwent VA examination for his right knee in 
December 1998.  At the examination, the veteran reported that 
he had had a chronic ongoing distal femur type pain.  He 
further reported that he had had aching over the past 30 
years but sought no medical treatment until it got worse in 
1996 for no apparent reason.  Physical examination concluded 
in a diagnosis of history of a contusion and strain to the 
right knee.

The physician recorded that after 30 years, it was very 
difficult to state whether the veteran's current symptoms are 
related to any injury back in 1969.  He further recorded that 
there was no pre-existing condition or pre-existing injury 
noted that could have been aggravated, as all the 
examinations and x-rays at the time of the injury and on 
subsequent VA examinations had been reported as negative.  
The only objective findings were pain and tenderness directly 
over the distal femur.  The rest of the knee examination had 
been unremarkable.  X-ray showed no significant bone 
pathology of the right knee.  The physician also noted that 
all x-rays in the past had been normal as well.  A normal 
magnetic resonance imaging (MRI) examination of the right 
knee was reported.

Criteria

Well Groundedness

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, supra.  
The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak, supra at 611, a claim based only on the veteran's lay 
opinion is not well grounded.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1999).

Service Connection 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  

If the chronicity provision is not applicable, a claim still 
may be well grounded pursuant to the same provision if the 
evidence shows that the condition was observed during service 
or any applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Notwithstanding the foregoing, service connection may be 
granted for disease, which is diagnosed after discharge from 
military service, when all the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit, supra.  Because the veteran has failed to 
meet this burden, the Board finds that his claim of 
entitlement to service connection for residuals of a right 
knee injury must be denied as not well grounded.  


Pursuant to the Court's holding in Caluza, supra, there are 
three requirements that the veteran must satisfy in order to 
establish a well-grounded claim.  First, there must be 
medical evidence of a current disability.  In the instant 
case, the medical evidence of record does not show that the 
veteran currently has residuals of a right knee injury.

The most recent VA examination diagnosed a history of a 
contusion and strain to the right knee.  Physical examination 
essentially showed a normal right knee.  MRI examination of 
the right knee was normal and x-ray showed no significant 
bone pathology.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App.  223, 225 (1992).  Consequently, in 
the absence of a finding of a current disability of the right 
knee, the veteran's claim for service connection for 
residuals of a right knee injury must be denied as not well 
grounded.

The second requirement for establishing a well grounded claim 
requires the veteran in this instance to produce medical or 
lay evidence of in-service incurrence of a right knee injury.  
The veteran has proffered his own statements and the 
statements of Sergeant R.E.A. that the veteran sustained a 
knee injury while in the military.  

The Board finds that the statements by the veteran and 
Sergeant R.E.A. are credible.  See King, supra.  Furthermore, 
lay persons are competent to establish that a particular 
incident occurred in-service.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony may constitute sufficient evidence to 
establish a well-grounded claim.  See Grottveit, supra at 93.  
Even though the Board accepts the veteran's assertions that a 
right knee injury was incurred in service, his claim for 
service connection for residuals of a right knee injury may 
not be deemed well grounded in the absence of a current 
disability, as noted above.




The veteran has presented no medical evidence of a nexus 
between his claimed in service right knee injury and a 
current disability in order to satisfy the third requirement 
necessary to establish a well grounded claim.  In fact, 
evidence unfavorable to the veteran's claim that his current 
right knee condition is the result of an service incurrence, 
is contained in the file.  That is, the VA physician, in 
October 1998, noted that it is very difficult to state 
whether current symptoms are related to any injury in 1969 
(during active duty), as all the examinations and x-rays at 
the time of the injury and on subsequent VA examinations have 
been reported as negative.

The veteran alleged treatment within one year following his 
discharge from service, in 1972 at the VAMC in Cleveland.  
The RO, as directed by the remand, attempted to retrieve 
records dating back to 1972 from the Cleveland VAMC.  In 
response, the Cleveland VAMC provided a statement to the 
effect that there are no records dating back to 1972 at that 
MC, and that their records on the veteran go back only to 
1981.  

Even assuming arguendo that the veteran was treated at the 
VAMC in 1972, there has been no showing that the claimed 
right knee injury resulted in a disability within the meaning 
of the applicable law, which provides for establishing 
service connection for disease diagnosed after discharge from 
military service when the evidence establishes that such 
disease was incurred in service.  See 38 C.F.R. § 3.303(d); 
see also Cosman, supra.  The Board notes in this regard that 
there has been no suggestion, either by medical or lay 
evidence, that the veteran's claimed right knee injury 
resulted in a disease of any kind.

The evidence of record of a possible link between the 
veteran's claimed right knee injury and service is the 
veteran's own statements.  However, where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that claim is 
"plausible" or "possible" is required.  




Therefore, the veteran's assertions that his claimed right 
knee disorder is linked to an incident during service do not 
constitute competent medical evidence to well-ground his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu, supra, at 
494-495.  

For the foregoing reasons, the Board finds that the veteran 
has not submitted competent medical evidence of a current 
right knee disability linked to service by competent medical 
authority.  Therefore, the claim of entitlement to service 
connection for residuals of a right knee injury must be 
denied as not well grounded.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit, supra at 93; 38 C.F.R. § 3.159(a) (1999).  

As the veteran's claim for service connection for residuals 
of a right knee injury is not well grounded, the doctrine of 
reasonable doubt has no application to this claim.

The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).



ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of a right 
knee injury, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

